The undersigned have reviewed the prior Opinion and Award based upon the record of the proceedings before Deputy Commissioner Garner. The appealing party has not shown good ground to reconsider the evidence; receive further evidence; rehear the parties or their representatives; or amend the Opinion and Award.
* * * * * * * *
The Full Commission adopts the findings of fact found by the Deputy Commissioner as follows:
FINDINGS OF FACT
1. Plaintiff-employee sustained an injury by accident on 23 May 1995 after which he was examined by Dr. Markham in the emergency room and thereafter for Dr. John Marshall with complaints of left upper extremity pain.
2. Plaintiff-employee's symptoms and complaints were limited to the left upper extremity and neck and he specifically denied complaints of low back pain until 7 June 1995.
3. On 7 June 1995, plaintiff-employee told Dr. Marshall for the first time that he had complaints of low back pain and lower extremity symptoms which initially began after riding his lawnmower at home the previous week.
4. Dr. Marshall is of the opinion to a reasonable degree of medical certainty that the low back pain and lower extremity symptoms of which plaintiff-employee complained on 7 June 1995 are not the result of the 23 May 1995 injury by accident.
5. Dr. Marshall released plaintiff-employee to return to his regular position as a truck driver with no restrictions. He was of the opinion that the plaintiff-employee was at maximum medical improvement with no permanent partial disability as of 30 June 1995.
* * * * * * * *
Based upon the findings of fact, the Full Commission concludes as follows:
CONCLUSIONS OF LAW
1. Plaintiff-employee is not entitled to any additional compensation for temporary total disability or permanent partial disability or medical treatment as a result of the 23 May 1995 injury by accident.
2. Plaintiff-employee's complaints of low back pain are not a direct and natural cause of the 23 May 1995 injury by accident.
* * * * * * * *
Based on the foregoing findings of fact and conclusions of law, the Full Commission affirms the holding of the Deputy Commissioner and enters the following:
AWARD
1. Plaintiff-employee's claim for additional compensation benefits is hereby DENIED.
2. Each party shall pay its own costs.
This is the 21st day of May 1997.
                                  S/ _______________ DIANNE C. SELLERS COMMISSIONER
CONCURRING:
S/ _______________ THOMAS J. BOLCH COMMISSIONER
S/ _______________ COY M. VANCE COMMISSIONER
DCS:jmf